Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  
CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-18 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-18, a display control portion configured to cause is considered to read on Fig.2 portion 73; an object selection portion configured to select is considered to read on Fig. 2 portion 81; an extraction portion configured to extract is considered to read on Fig. 2 portion 27; a video object recognizing portion configured to recognize is considered to read on Fig 2 portion 71; a sound acquisition portion configured to obtain is considered to read on Fig 2 portion 26; an audio encoding portion configured to encode is considered to read on Fig 2 portion 28; a video encoding portion configured to encode is considered to read on Fig 2 portion 29; a multiplexing portion configured to multiplex is considered to read on Fig 2 portion 30; an image pickup portion configured to obtain is considered to read on Fig 2 portion 21.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-9, 11-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-17 of US Patent No.: 11,184,579 (hereinafter ‘579).  Claims 1-3 of the instant application are rejected in view of Claim 1 of ‘579.  Claims 4-9, 11-20 of the instant application are rejected in view of Claims 2-7, 8-17, respectively, of ‘579.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not worded identically, they are not patentably distinct from each other because they claim the same invention.


Claim 10 is rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claim 1 of US Patent No.: 11,184,579 (hereinafter ‘579) in view of KANEKO (Pub. No:  US 2014-0086551).  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not worded identically, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claim 10 ‘579 does not claim but KANEKO discloses the object selecting portion selects the video object in response to a selection manipulation by a user (Figs. 1-2, 12-14 – at least display 206 [Abstract] see 1310 [0047-0049] [0051] one spot on a display screen selected by the user on the screen when a refocus start instruction is input – UI interface for selection [0107-0108] [0171-0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the object selecting portion selects the video object in response to a selection manipulation by a user taught by KANEKO into the system of ‘579 because of the benefit taught by KANEKO to disclose an additional means for acquiring object selection for an audio/video processing system whereby KANEKO is an audio/video processing system that includes object selection and would benefit from the expansive teaching of including user preferences for object selection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Said claim discloses a " program in accordance with which a computer…" (line 1).  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 13-14 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites ‘processing priority’ whereby it is unclear what type of priority, temporal, hierarchal etc. or who, what or how the priority is determined.   Appropriate correction is required.


Claim 14 recites ‘a spread state’ whereby it is unclear what type of spread, temporal, spatial, physical etc. or define with specificity how the state is determined.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1-5, 10, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over KANEKO (Pub. No:  US 2014-0086551).

As per Claim 1 KANEKO discloses A video-audio processing apparatus, comprising (Figs. 1-2, 12-14 [Abstract]): 
a display control portion configured to cause a video object based on a video signal to be displayed (Figs. 1-2, 12-14 – at least display 206 [Abstract] see 1310 [0048-0049] [0051]); 
an object selecting portion configured to select the predetermined video object from the one video object or among a plurality of the video objects (Figs. 1-2, 12-14 – at least display 206 [Abstract] see 1310 [0047-0049] [0051] one spot on a display screen selected by the user on the screen when a refocus start instruction is input – UI interface for selection [0107-0108] [0171-0173]); 
and an extraction portion configured to extract an audio signal of the video object selected by the object selecting portion as an audio object signal (Figs. 1-2, 9-14 [Abstract] sounds from sound sources at the same positions as the in-focus positions with each other [0040-0044] [0047-0049] [0051] [0107-0108] [0171-0173]) 

As per Claim 2 KANEKO discloses The video-audio processing apparatus according to claim 1, wherein the extraction portion extracts the audio object signal from the audio signal (Figs. 1-2, 9-14 sound source separation 1302 – object at least position information [0040-0044] [0047-0049]).

As per Claim 3 KANEKO discloses The video-audio processing apparatus according to claim 2, wherein the extraction portion extracts a signal other than the audio object signal of the selected video object as a background sound signal from the audio signal (Figs. 1-2, 9-14 sound source separation 1302 [0040-0044] [0047-0049] use for the background sound – not as the selected object for position [0176]).

As per Claim 4 KANEKO discloses The video-audio processing apparatus according to claim 1, wherein the object selecting portion produces object position information indicating a position, on a space, of the selected video object, and the extraction portion extracts the audio object signal based on the object position information (Figs. 1-2, 9-14 sounds from sound sources at the same positions as the in-focus positions with each other [0040-0044] [0047-0049] positional relationship of objects [0150-0107] [0156] [0174] [0179-0180]).

As per Claim 5 KANEKO discloses The video-audio processing apparatus according to claim 4, wherein the extraction portion extracts the audio object signal through sound source separation using the object position information (Figs. 1-2, 9-14 sound source separation 1302 - sounds from sound sources at the same positions as the in-focus positions with each other [0040-0044] [0047-0049] [0150-0107] [0156] sound source positions [0174] [0179-0180]).

As per Claim 10 KANEKO discloses The video-audio processing apparatus according to claim 1, wherein the object selecting portion selects the video object in response to a selection manipulation by a user (Figs. 1-2, 12-14 – at least display 206 [Abstract] see 1310 [0047-0049] [0051] one spot on a display screen selected by the user on the screen when a refocus start instruction is input – UI interface for selection [0107-0108] [0171-0173]).

As per Claim 17 KANEKO discloses The video-audio processing apparatus according to claim 1, further comprising an image pickup portion configured to obtain the video signal by carrying out photographing (Figs. 1-6 camera and video acquisition [0005] [0009-0012] [0018] [0036] [0040-0043]).

As per Claim 18 KANEKO discloses The video-audio processing apparatus according to claim 1, further comprising 
a sound acquisition portion configured to obtain the audio signal by carrying out sound acquisition (Figs. 1-6 sound acquired at least by generation [0005] [0009-0012] [0018] [0034] [0053]).


As per Claim 19 KANEKO discloses A video-audio processing method, comprising (Figs. 1, 12-14 [Abstract]): 
a display control step of causing a video object based on a video signal to be displayed (See said analysis for Claim 1); an object selection step of selecting the predetermined video object from the one video object or among a plurality of the video objects (See said analysis for Claim 1); and an extraction step of extracting an audio signal of the video object selected by the object selection step as an audio object signal (See said analysis for Claim 1).

As per Claim 20 KANEKO discloses A program in accordance with which a computer executes processing comprising (Figs. 1-2, 12-14 [0057-0059]): 
a display control step of causing a video object based on a video signal to be displayed (See said analysis for Claim 1); 
an object selection step of selecting the predetermined video object from the one video object or among a plurality of the video objects (See said analysis for Claim 1); and an extraction step of extracting an audio signal of the video object selected by the object selection step as an audio object signal (See said analysis for Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO (Pub. No:  US 2014-0086551) in view of XIANG (Pub. No.: US 2014-0233917).

As per Claim 6 KANEKO discloses The video-audio processing apparatus according to claim 5, wherein the extraction portion (See said analysis for Claim 5)
KANEKO does not disclose but XIANG discloses carries out fixed beam forming as the sound source separation (Figs. 1-3 [0006] [0026-0027] [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include carries out fixed beam forming as the sound source separation taught by XIANG into the system of KANEKO because of the benefit taught by XIANG to disclose an additional means of sound separation which KANEKO encompasses as well and included is related metadata processing which KANEKO would benefit from as well from the inclusion of additional related processing objects to expand system capabilities.

As per Claim 11 KANEKO discloses The video-audio processing apparatus according to claim 1, wherein the object selecting portion produces (See said analysis for Claim 1) 
KANEKO does not disclose but XIANG discloses produces metadata of the selected video object (Figs. 1-3 [0005-0006] [0029] [0040]) (The motivation that applied in Claim 6 applies equally to Claim 11).

As per Claim 12 KANEKO discloses The video-audio processing apparatus according to claim 11, wherein 
the object selecting portion produces object position information indicating a position, on a space, of the selected object (Figs. 1-2, 9-14 sounds from sound sources at the same positions as the in-focus positions with each other [0040-0044] [0047-0049] positional relationship of objects [0150-0107] [0156] [0174] [0179-0180]) 
KANEKO does not disclose but XIANG discloses the selected video object as the metadata (Figs. 1-3 [0005-0006] [0029] [0040]) (The motivation that applied in Claim 6 applies equally to Claim 12)

As per Claim 13 KANEKO discloses The video-audio processing apparatus according to claim 11, wherein the object selecting portion produces (See said analysis for Claim 1) 
KANEKO does not disclose but XIANG discloses processing priority of the selected video object as the metadata (Figs. 1-3 priority is determined as selected for selected processing [0005-0006] [0029] [0040]) (The motivation that applied in Claim 6 applies equally to Claim 13)

As per Claim 14 KANEKO discloses The video-audio processing apparatus according to claim 11, wherein the object selecting portion produces information (See said analysis for Claim 1)
KANEKO does not disclose but XIANG discloses spread information indicating a spread state of an area of the selected video object as the metadata (Figs. 1-3 metadata includes object size and location information which is indicative the object spread in an image region as the occupied area [0005-0006] [0039] [0112-0113]) (The motivation that applied in Claim 6 applies equally to Claim 14)

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO (Pub. No:  US 2014-0086551) in view of CHEN (Pub. No.: US 2010-0123785).

As per Claim 7 KANEKO discloses The video-audio processing apparatus according to claim 1, further comprising 
a video object recognizing portion configured to recognize the video object based on the video signal, wherein the display control portion causes an image (Figs. 1-2, 9-14 [0156] object recognition [0174-0175] [0179-0180] – See said analysis for Claim 1)
KANEKO does not disclose but CHEN discloses image based on a recognition result of the video object to be displayed together with the video object (Figs. 1-9 [0021] recognition result identified result [0025-0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include image based on a recognition result of the video object to be displayed together with the video object taught by CHEN into the system of KANEKO because of the benefit taught by CHEN to disclose object recognition display features whereby KANEKO utilizes object recognition and would benefit from the ability to display and convey visual results to a user for ease of system use.

As per Claim 8 KANEKO discloses The video-audio processing apparatus according to claim 7, wherein 
KANEKO does not disclose but CHEN discloses the video object recognizing portion recognizes the video object from face recognition (Figs. 1-9 [0021] recognition result identified result – face recognition [0025-0027]) (The motivation that applied in Claim 7 applies equally to Claim 8).

As per Claim 9 KANEKO discloses The video-audio processing apparatus according to claim 7, wherein the display control portion causes a frame to be displayed as the image in an area of the video object (Figs. 1-2, 12-14 – at least display 206 [Abstract] [0048-0049] [0051] frame [0085] [0095] [0130] [0142]).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO (Pub. No:  US 2014-0086551) in view of XIANG (Pub. No.: US 2014-0233917), as applied in Claims 6, 11-14, and further in view of KRAUSS et al. (Pub. No.: US 2019-0037283)

As per Claim 15 KANEKO discloses The video-audio processing apparatus according to claim 11, further comprising 

KANEKO and XIANG do not disclose but KRAUSS discloses an audio encoding portion configured to encode the audio object signal and the metadata (Figs 1-2, 5-6 encode package to include media metadata [0040] [0067] [0090-0091]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an audio encoding portion configured to encode the audio object signal and the metadata taught by KRAUSS into the system of KANEKO and XIANG because of the benefit taught by KRAUSS to disclose additional audio related processing and relational steps that expand the capabilities of KANEKO and XIANG that also incorporate audio component processing and would benefit from the extension of metadata encoding as well as multiplexing video audio data features that would extend said systems capabilities.


As per Claim 16 KANEKO discloses The video-audio processing apparatus according to claim 15, further comprising: 
a video encoding portion configured to encode the video signal (Figs. 1-2, 9-14 [0058] [0063] [0069]); 
KANEKO and XIANG do not disclose but KRAUSS discloses and a multiplexing portion configured to multiplex a video bit stream obtained by encoding the video signal, and an audio bit stream obtained by encoding the audio object signal and the metadata (Figs 1-2, 5-6 [0035] [0040] [0057-0058] [0067] [0090-0091]) (The motivation that applied in Claim 15 applies equally to Claim 16).
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481